Citation Nr: 0208042	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $22,963.00, to include 
consideration of whether waiver is precluded by bad faith.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active duty from November 1950 to November 
1952.  The appellant is the widow of the veteran.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), that denied the above claim.  The 
Roanoke, Virginia, RO currently has jurisdiction over the 
case.

In March 2000, the Board remanded this case for further 
development. 

In April 2001, the Board denied the appellant's claim for 
waiver of recovery of the overpayment at issue on the basis 
that waiver of recovery of the debt was precluded by the 
appellant's bad faith.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals) (Court).  By Order dated in November 2001, the Court 
granted the parties' Joint Motion for Remand and Stay of 
Proceedings, vacated the Board's April 2001 decision and 
remanded the case for consideration of newly raised arguments 
by the appellant.


REMAND

The appellant has raised the issue of whether the overpayment 
at issue was properly created.  The claims file does not 
contain sufficient documentation of the amounts of pension 
paid to the appellant during the period in question for the 
Board to determine if the overpayment was properly created.  
The RO should prepare a complete paid and due audit for the 
entire period of the alleged overpayment, in order for the 
appellant to be assured of full procedural due process.  If 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action is essential for 
a proper appellate decision, a Board Member may remand the 
case to the agency of original jurisdiction or direct Board 
personnel to undertake the action essential for a proper 
appellate decision.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified as amended at 38 C.F.R. § 19.9(a)).   
In this case, the information necessary to adjudicate the 
appellant's challenge to the validity of the indebtedness is 
not of record in the claims file, and a paid and due audit is 
both necessary to adjudicate the challenge and is uniquely 
within the ability of the RO to accomplish.  Thus, the Board 
will remand the claim for such an audit and adjudication.  
The Court has held that, when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on a request for 
waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430  (1991).

Accordingly, this case is REMANDED for the following action:

1.  Prepare a complete paid and due audit 
for the entire period of the alleged 
overpayment.  Send a copy of the audit 
and a full explanation of the 
calculations relied upon to determine the 
amount and period of the overpayment to 
the appellant.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) is fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  The Committee should then adjudicate 
the issue of whether the overpayment of 
VA death pension benefits in the amount 
of $22,963 was properly created and 
notify the appellant of that 
determination.  If it is determined that 
the debt was properly created, then the 
RO should readjudicate the appellant's 
claim for waiver of recovery of the 
overpayment of death pension benefits, to 
include the issue of whether recovery of 
the indebtedness is precluded by bad 
faith, fraud or misrepresentation.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


